DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (First Action Allowance) is in response to the application as originally filed on 02/17/2021. The originally presented claims 1-24 are now allowed.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/467,463, filed on 06/06/2019.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/17/2021 and 04/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence are the initialed copies of the IDSs.

Drawings
The drawings were received on 02/17/2021.  These drawings are approved by the Examiner.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function1.  Such claim limitation(s) is/are: 
The claimed: 
An apparatus for decoding by a decoder, comprising:
means for receiving a codeword for decoding, the codeword comprising a first
plurality of information bits;
means for identifying a plurality of channel instances of a channel associated
with reception of the codeword, wherein the plurality of channel instances is recursively
polarized into a plurality of groups;
means for assigning bit types to at least a subset of the plurality of channel
instances based at least in part on a reliability metric associated with the channel and a size of a group of the plurality of groups; and
means for performing a decoding operation of one or more portions of the
codeword to obtain the first plurality of information bits based at least in part on the assigned bit types, in claims 13-17 connoted sufficient structure to one of ordinary skill in the art as shown by coding component 140 in figures 1, coding management 1115 in figure 11, reception 1245, bit assignment 1250 and decoding component in figure 12 

SEE MPEP 2181 (A) and Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1321, 72 USPQ2d 1065, 1071 (Fed. Cir. 2004); Apex, 325 F.3d at 1373, 66 USPQ2d at 1452; Greenberg, 91 F.3d at 1583-84, 39 USPQ2d at 1786; Personalized Media, 161 F.3d at 704-05, 39 USPQ2d at 1786; CCS Fitness, 288 F.3d at 1369-70, 62 USPQ2d at 1664-65; Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531 (Fed. Cir. 1996); Watts, 232 F.3d at 881, 56 USPQ2d at 1839; Al-Site Corp. v. VSI Int’l, Inc., 174 F.3d 1308, 1318-19, 50 USPQ2d 1161, 1166-67 (Fed. Cir. 1999).

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
See Claim Interpretation in MPEP 2111 and MPEP 2181(II)(B) for computer-implemented 112(f) claim limitation that performs a specific computer function, where the specification must disclose an algorithm performing the claimed computer function in order for the claimed limitation to not to be interpreted under 112(f). See coding component 140 in figures 1, coding management 1115 in figure 11, reception 1245, bit assignment 1250 and decoding component in figure 12 and figure 17 for the claimed method having inherent components to perform the claimed decoding, and the 
 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed subject matters in claims 1-24 are allowed because the arts of record fail to teach or fairly suggest in combinations of the claimed: 
A method for decoding by a decoder, comprising:

of information bits;
identifying a plurality of channel instances of a channel associated with
reception of the codeword, wherein the plurality of channel instances is recursively polarized into a plurality of groups;
assigning bit types to at least a subset of the plurality of channel instances
based at least in part on a reliability metric associated with the channel and a size of a group of the plurality of groups; and
performing a decoding operation of one or more portions of the codeword to
obtain the first plurality of information bits based at least in part on the assigned bit types, as in claim 1. See figures 4 and 5 for the recursively polarized codeword groups and figures 12, 13, 14 and 17 for the claimed system and method.

A user equipment (UE) for decoding, comprising:
memory;
a transceiver; and
a processor communicatively connected to the memory and the transceiver,
the processor configured to:
receive a codeword for decoding, the codeword comprising a first
plurality of information bits;
identify a plurality of channel instances of a channel associated with
reception of the codeword, wherein the plurality of channel instances is recursively

assign bit types to at least a subset of the plurality of channel instances
based at least in part on a reliability metric associated with the channel and a size of a
group of the plurality of groups; and
perform a decoding operation of one or more portions of the codeword
to obtain the first plurality of information bits based at least in part on the assigned bit
types, as in claim 7. See figures 4 and 5 for the recursively polarized codeword groups and figures 12, 13, 14 and 17 for the claimed system and method.

An apparatus for decoding by a decoder, comprising:
means for receiving a codeword for decoding, the codeword comprising a first
plurality of information bits;
means for identifying a plurality of channel instances of a channel associated
with reception of the codeword, wherein the plurality of channel instances is recursively
polarized into a plurality of groups;
means for assigning bit types to at least a subset of the plurality of channel
instances based at least in part on a reliability metric associated with the channel and a size of a group of the plurality of groups; and
means for performing a decoding operation of one or more portions of the
codeword to obtain the first plurality of information bits based at least in part on the assigned bit types, as in claim 13. See figures 4 and 5 for the recursively polarized codeword groups and figures 12, 13, 14 and 17 for the claimed system and method.

A non-transitory computer-readable medium storing code for decoding
by a decoder, the code comprising instructions executable by a processor to:
receive a codeword for decoding, the codeword comprising a first plurality of
information bits;
identify a plurality of channel instances of a channel associated with reception
of the codeword, wherein the plurality of channel instances is recursively polarized into a plurality of groups;
assign bit types to at least a subset of the plurality of channel instances based
at least in part on a reliability metric associated with the channel and a size of a group of the plurality of groups; and
perform a decoding operation of one or more portions of the codeword to obtain the first plurality of information bits based at least in part on the assigned bit types, as in claim 19. See figures 4 and 5 for the recursively polarized codeword groups and figures 12, 13, 14 and 17 for the claimed system and method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent publication numbers 2018/0278272-A1, 2018/0331697-A1, 2019/0036552-A1 and 2021/0135783_A1 published to Li et al., Lin et al. Sasoglu and Yang et al. respectively disclose decoding a polarized codewords. 
However, the above-cited references by the Examiner and those cited by the Applicant fail to teach the claimed “identify a plurality of channel instances of a channel associated with
reception of the codeword, wherein the plurality of channel instances is recursively
polarized into a plurality of groups;
assign bit types to at least a subset of the plurality of channel instances
based at least in part on a reliability metric associated with the channel and a size of a
group of the plurality of groups; and
perform a decoding operation of one or more portions of the codeword
to obtain the first plurality of information bits based at least in part on the assigned bit
types” and combinations of each claimed limitations in claims 1, 13 and 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015. The examiner can normally be reached M-to-F, 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESFALDET BOCURE/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See search note in the parent application S/N 16/467,463 for consultation with Sam Ahn regarding the claimed means-plus-function in claim 28, where a similar analysis is applied in the claimed means-plus-function in claims 13-17 of the instant application, where the claimed limitations in the instant application as disclosed recite sufficient structure.